DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
The applicant argues that Stolt fails to disclose “receiving video frames of different resolutions in a video sequence, the video frames of different resolutions comprising inter-coded frames of the different resolutions” (Remarks of February 14, 2022, page 10).  The examiner respectfully disagrees.  The examiner has updated the office action.  Stolt describes receiving a video sequence of source frames of different resolutions.  Further, the frames are later used in a process of motion compensation which is well known in the art to be related to an inter-prediction process, thus the frames are inter-coded frames.  The applicant has not sufficiently amended claims to overcome the prior art of record, thus the application is not in proper condition for allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 9, and 11- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolt (US 2017/0359589).
	As per claim 1, Stolt discloses a method implemented by one or more computing devices, the method comprising:
receiving video frames of different resolutions in a video sequence, the video frames of different resolutions comprising inter-coded frames of different resolutions, wherein receiving the video frames of the different resolutions in the video sequence comprises:
	 receiving encoded data representing a first frame of a first resolution (¶ 13 and 67; ¶ 13: a method of encoding and decoding frames of a sequence of frames of video data when using a video encoding process that encodes at least some frames of a sequence of source video frames to be encoded using one or more source frames in the sequence of source video frames to be encoded as reference frames);
the resolution of the frames received by the encoder for encoding may change. In order to encode a source frame that is at a different, “new” resolution to the resolution of another (e.g. a previous) frame relative to which it is to be encoded, a scaled copy of the another frame that is to act as the reference frame is made, the scaled copy having a resolution that is equal to the resolution of the (new) source frame.);
	determining predictors associated with the second frame based on the first resolution and the second resolution (¶ 42: This, for example, thus separates the filtering operation (e.g. in VP9 that currently performs both scaling and motion compensation together) into an initial scaling operation to generate the scaled copy for use as the reference frame, and a subsequent motion compensation operation when using the scaled copy reference frame to encode the source frame.);
	 decoding the encoded data to obtain the first frame based at least in part on the predictors (¶ 20, 21 and 175; ¶ 20: at the video decoder: [0021] decoding the encoded video image data for the scaled copy of the another frame); and
storing the first frame in a reference frame buffer (¶ 175).  
	As per claim 2, Stolt discloses the method of claim 1, wherein the second frame is stored locally in the reference frame buffer (¶ 175 and 183).  
	As per claim 3, Stolt discloses the method of claim 2, wherein the second frame is a frame of the video sequence received immediately prior to the first frame (¶ 83).  
claim 4, Stolt discloses the method of claim 1, further comprising resizing the first frame for display (¶ 86).  
	As per claim 6, Stolt discloses the method of claim 1, wherein receiving the video frames of the different resolutions in the video sequence further comprises: receiving other encoded data representing a third frame of a third resolution; and the method further comprises: decoding the other encoded data to obtain the third frame based at least on the first frame (¶ 73 - 80).  
	As per claim 7, Stolt discloses the method of claim 1, further comprising obtaining information of the first resolution of the first frame based at least in part on a particular parameter associated with the first frame (¶ 87).  
	As per claim 8, Stolt discloses the method of claim 7, wherein obtaining the information of the first resolution of the first frame is further based on another particular parameter associated with the video sequence of a video sequence including the first frame (¶ 87).
	Regarding claim(s) 9 and 11 - 20, arguments analogous to those presented for claim 1 – 4 and 6 - 8 are applicable for claim(s) 9 and 11 - 20.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487